 VR OPTICS LLC,

                                          Plaintiff,
                        -v-                                       16-CV-6392 (JPO)

 PELOTON INTERACTIVE, INC.,                                            ORDER

                                        Defendant.


 PELOTON INTERACTIVE, INC.,

                              Third-Party Plaintiff,

                        -v-

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY, and JOSEPH COFFEY,

                          Third-Party Defendants.


J. PAUL OETKEN, District Judge:

       Currently pending before the Court are several fully briefed motions for summary

judgment and to preclude expert opinions and testimony. (See Dkt. Nos. 172, 173, 180, 187,

190, 196, 199, 207.) In connection with those motions, the parties have filed numerous motions

for leave to file various documents under seal or in redacted form. (See Dkt. Nos. 178, 185, 189,

195, 203, 219, 223, 229, 230, 234, 241, 254, 255, 256.) Pursuant to the Court’s Individual

Practices in place at the time those motions were filed, unredacted versions of each of the

documents were emailed to chambers.

       In light of ECF’s new sealed-filing functionality, the Court has updated its Individual

Practices. The parties are directed to consult paragraph 2.E of the Court’s Individual Practices,

as well as Section 6 of the SDNY Electronic Case Filing Rules and Instructions. In accordance

with the practices set out therein, the parties are directed to file any proposed redacted


                                                  1
documents, in un-redacted form but with proposed redactions highlighted, on ECF. Do not

re-file the already pending motions to seal. Instead, file only the proposed redacted or sealed

documents, which were previously emailed to chambers, and electronically relate them to the

relevant, pending motion.

       For assistance, the parties may contact the ECF Help Desk at

helpdesk@nysd.uscourts.gov or call (212) 805-0136 during business hours.

       SO ORDERED.

Dated: February 21, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                 2
